   Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 1 of 7 PageID #:1742




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EBONY TATE, et. al.,

                          Plaintiffs,
                                                        No. 18 C 7439
                 v.
                                                        Magistrate Judge Jeffrey T. Gilbert
THE CITY OF CHICAGO, et. al.,

                          Defendants.


                                              ORDER

        This case comes before the Court on Plaintiffs’ Motion for a Protective Order [185]
(“Plaintiffs’ Motion”) regarding the depositions of three minor Plaintiffs: Legend, La’Niya, and
E’monie Booth. No party objects to these depositions being taken. Instead, the parties disagree
about the conditions under which the depositions will proceed given the minors’ ages and any
special needs they may have. Having reviewed the written record and heard oral argument during
a hearing on September 17, 2020 [219], the Court grants Plaintiffs’ Motion in part and orders the
noticed depositions of Legend, La’Niya, and E’monie Booth to proceed under the conditions set
out in this Order.

   I.      Procedural Safeguards Governing all Three Depositions at Issue

         Two overarching considerations inform the Court’s analysis and its exercise of discretion
here. First is the emotional health of the minor Plaintiffs. In a case like this, there is the looming
possibility that the minors may suffer adverse effects if their depositions are taken without proper
procedural safeguards. Second, the deposition of a named plaintiff – or, as here, three named
plaintiffs – goes to the very heart of this case and will almost certainly adduce relevant evidence
to which Defendants are entitled under Rule 26 of the Federal Rules of Civil Procedure. The Court
does not take lightly that Legend, La’Niya, and E’monie will be more emotionally vulnerable
during an adversarial deposition process because they are children. But neither can the Court
ignore the reality that each minor’s recollection of the incident from which this case arises, given
their status as named plaintiffs to the litigation, is squarely at issue.

       With the above considerations in mind, the Court adopts the following procedures for the
depositions of the three minor Plaintiffs in this case. The Court notes that the parties agree to some
   Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 2 of 7 PageID #:1743




of these procedures and disagree about others. To the extent the parties disagree, the Court has
resolved the disputes as discussed below.

        The depositions of Legend, La’Niya, and E’monie Booth shall proceed at Plaintiffs’
counsel’s office, with no more than one attorney per side present (i.e., one each of Plaintiffs’
counsel of record, Defendant Officers’ counsel of record, and Defendant Detectives’ counsel of
record). Neither the individual Defendant Officers nor Defendant Detectives are to attend the
depositions in person. Legend, La’Niya, and E’monie shall be given the option to have their
mother, grandmother, or both present during their respective depositions, and each will be allowed
to take as many or as few breaks as he or she wants during questioning. The depositions shall be
videotaped, and unless otherwise specified in this Order, all three depositions are to proceed in the
ordinary course under the Federal Rules of Civil Procedure. In particular, Defendants, as the party
who noticed the depositions, are to proceed first with their examination of each witness, after
which Plaintiffs will be entitled to examine any of these witnesses if they wish to do so.
FED.R.CIV.P. 30(c)(1) (“The examination and cross-examination of a deponent proceed as they
would at trial under the Federal Rules of Evidence, except Rules 103 and 615.”).

         With regard to the order of questioning at the depositions, Plaintiffs argue they should be
entitled to first conduct their examination of the minor witnesses for two reasons. First, Plaintiffs
believe there is a significant possibility some or all the minors will be unavailable to testify at trial.
Second, Plaintiffs contend that the minors may need a friendly examiner, presumably Plaintiffs’
counsel, to question them first in order to make them comfortable and make it easier to elicit their
testimony. The Court is unpersuaded that either reason justifies overturning ordinary deposition
protocol for these witnesses. As Plaintiffs’ counsel conceded at the hearing on September 17, 2020,
[219], the unavailability of each witness for trial testimony is not a foregone conclusion at this
point. Nor have Plaintiffs’ shown a substantial likelihood under Rule 32 that any of the witnesses
will be unavailable for trial. FED.R.CIV.P. 32(a)(4)(C) (a witness is legally unavailable when he or
she cannot attend or testify because of age, illness, infirmity, or imprisonment). All three minor
witnesses are young, but none is of such a tender age that it is clear he or she will be unable or
unwilling to testify if or when this case goes to trial. It is unlikely this case will be tried for at least
another year – and more likely, much longer than that – at which time the minors will be teenagers.
On this record, the Court cannot assume that one or more of the minor Plaintiffs will be unavailable
for trial, nor is the Court inclined to change the structure of the depositions at issue based on such
an assumption.

        As to Plaintiffs’ second argument, the Court also is unconvinced that allowing Plaintiffs’
counsel to examine the minor witnesses first safeguards the minors’ emotional health any more
than if Defendants’ counsel were to proceed first. The deposition of a child or an adult can be a
fraught event under even the best of circumstances, and regardless of whether Plaintiffs or
Defendants lead-off the depositions, Legend, La’Niya, and E’monie will still need to face


                                                     2
   Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 3 of 7 PageID #:1744




substantive questioning from an adverse party about uncomfortable subjects. Reversing the order
of questioning will do little to mitigate the stress of this reality. Plaintiffs’ own medical expert, Dr.
Berkowitz, does not recommend reversing the order of questioning as a condition necessary to
protect the welfare of any of the minors. Declarations of Dr. Berkowitz [185-1, 185-3]. The Court
is confident that Plaintiffs’ counsel, as well as the witnesses’ mother or grandmother, will do what
they can do to make the minor witnesses as comfortable as possible before the deposition begins
and during questioning from both sides. In the Court’s view, again on the record before it, there is
no good reason for Plaintiffs’ counsel to question the minor Plaintiffs first at a deposition noticed
by Defendants. The Court’s objective here is not to structure or micromanage the depositions of
Plaintiffs’ witnesses in a way that will provide Plaintiffs with a strategic or tactical advantage in
the litigation, but rather to safeguard the health and well-being of the minors during questioning
and enable the parties to create a record that will be useful in this proceeding. The Court does not
agree that it is necessary for Plaintiffs’ counsel to question the witnesses first to accomplish either
goal. Accordingly, Defendants may proceed first with their examinations of these witnesses, with
Plaintiffs’ counsel’s examinations, if any, to follow as necessary.

        Furthermore, neither party is permitted to ask leading questions unless the particular minor
being deposed is reticent to testify fully and leading questions become necessary to elicit testimony
relevant to the claims and defenses in this case. See, e.g., United States v. Boyles, 57 F.3d 535, 547
(7th Cir. 1995). The right to use leading questions under the Federal Rules of Evidence, regardless
of whether those rules are enforced at a deposition or at trial, is not absolute. United States v. Hall,
165 F.3d 1095, 1117 (7th Cir. 1999). The Court has the discretion to circumscribe the right to use
leading questions in certain circumstances, including where the individual subject to questioning
is an inherently more vulnerable child witness. Mendez v. City of Chicago, 2020 WIL 3510692
(N.D Ill. 2020) (“The inability to ask leading questions is a procedural safeguard that can be used
to protect child witnesses.”). The Court is exercising that discretion here.

        The Court does not accept Plaintiffs’ argument that a child witness is only susceptible to
the pressures of leading questions when those questions are being asked by an adverse party. As a
matter of common sense, the dangers Plaintiffs identify as inherent in directing leading questions
to a child witness – that the form of the questions may “suggest, intimidate, shape, limit or
otherwise manipulate the child’s telling of what happened” – apply equally to questions from both
sides here. Plaintiffs’ Motion [185] at 15. Put another way, if the leading form of a question is
what creates the risk of suggestion or manipulation with a child witness, then that risk will be
present regardless of whether the questions come from Plaintiffs or Defendants. Both sides must,
in fairness, be prohibited from using leading questions except where absolutely necessary. Indeed,




                                                   3
    Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 4 of 7 PageID #:1745




neither the case law1 nor literature2 Plaintiffs cite in support of restricting only an adversarial
party’s use of leading questions draw such a distinction. Both sides have an interest in developing
the truthful testimony of the three minor witnesses, not just Plaintiffs, and the best way to achieve
that objective is to limit the use of leading questions by both sides as described above.3

        Finally, both sides may show exhibits to the minor Plaintiffs during the depositions,
including the minors’ CBS interviews.4 But the parties may not show video of the incident in
question to the minors, to the extent any video exists. Both parties also are permitted to examine
the witnesses concerning any relevant subject, not simply “liability and damages,” a limitation that
Plaintiffs urge here. As the Court has explained, the primary goal of this protective order is to limit
the emotional strain on the minor Plaintiffs, not provide Plaintiffs a strategic or tactical advantage
by limiting Defendants to only those subjects that Plaintiffs feel are appropriate or helpful to their
own case. Defendants are entitled to seek relevant information from the minors as named Plaintiffs
here, and it is not the Court’s role to micromanage how Defendants do so by limiting exactly what
topics may be discussed at the depositions of three percipient witnesses. Both sides are encouraged
to keep a narrow focus on the who, what, where, when, and why of the incident in question – as

1
  See, e.g., Harris v. Thompson, 698 F.3d 609, 642 (7th Cir. 2012) (“We recognize that, in preparing for the
testimony of child witnesses, attorneys should be especially careful to avoid suggesting answers or
otherwise coaching the witness…A variety of procedural safeguards are available to ensure the integrity of
children’s testimony, such as having a child-witness examiner conduct or observe the interview, avoiding
the use of leading questions, and of course videotaping the interview.”) (emphases added); Idaho v. Wright,
497 U.S. 805, 819 (1990) (concluding that no one list of procedural safeguards – including limiting the use
of leading questions with child witnesses – can, as a standard practice, assure whether a given statement is
sufficiently trustworthy for Confrontation Clause purposes and specifically noting that the “use of leading
questions with children, when appropriate, does not necessarily render responses untrustworthy.”) (quoting
J. Myers, Child Witness Law and Practice § 4.6, pp. 129–134 (1987)). Neither case suggests that the adverse
nature of the party asking the questions is a factor to be considered.
2
 Plaintiff’s Motion [185] at 15 (citing Questioning Child Witnesses, Nicholas Scurich, Ph.D., Departments
of Psychology & Social Behavior and Criminology, Law & Society at the University of California – Irvine,
January 31, 2013 (http://www.thejuryexpert.com/2013/01/questioning-child-witnesses/) (“In general,
open-ended questions tend to elicit longer and richer responses than closed-ended questions, though close-
ended questions are sometimes necessary when children are reticent (Lamb, et al., 2008). A potential
problem of close ended questions is that they increase the likelihood of children acquiescing to (rather than
producing) inaccurate information.”) (emphasis added).
3
 The Court recognizes that Plaintiffs and their expert Dr. Berkowitz say Legend should not be asked leading
questions only by the defense. But the reasons Dr. Berkowitz gives for that opinion apply equally to leading
questions from Plaintiffs’ counsel. Declaration of Dr. Berkowitz [185-1] at 6. (“[L]eading questions
typically confuse children, especially when they are anxious or stressed. Unwittingly, children Legend’s
age often respond to authority with agreement in order not to seem disobedient and are confused when later
confronted with their prior statement. Furthermore, children have been shown to be highly suggestible and
may believe what they are being told by adults, especially adults in positions of authority.”)
4
 The Court has reviewed the CBS interviews of all three minors submitted in camera. They do not contain
any graphic content or video of the August 9, 2018 incident.

                                                     4
    Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 5 of 7 PageID #:1746




well as how it affected the minor Plaintiffs – to produce as concise and helpful a record of each
witnesses’ recollection and testimony as possible. But the Court cannot prejudge the potential
relevance of other events or topics, such as statements the minors may have made to CBS or others
about the incident, and conclude now that these subjects are outside the scope of permissible
examination. The Federal Rules of Civil Procedure, time limitations on each deposition, and the
presence of a neutral during at least one and perhaps the other depositions, all as outlined below,
are enough, in the Court’s view, to keep both sides squarely on track when questioning Legend,
La’Niya, and E’monie.

    II.      Particularized Safeguards Necessary to Protect Each Individual Minor Plaintiff

       Beyond the above-described procedures governing all three depositions, certain
individualized safeguards are also necessary to account for the different ages and special needs of
each minor. The Court now addresses the relevant considerations for Legend, La’niya, and
E’monie in turn.

        Legend Booth was eight years old at the time of the incident and is now only a few weeks
shy of his eleventh birthday. He has been diagnosed with PTSD and OCD, and the heretofore
unrebutted medical evidence of record supports the conclusion that Legend has limitations that
would affect his ability to sit for a traditional, seven-hour adversarial deposition. In keeping with
Plaintiffs’ expert’s opinion concerning Legend’s tolerance for a deposition given his particular
needs, which is the only medical evidence of record as of now, Legend’s deposition will be limited
to a total of three hours, not including breaks. Declaration of Dr. Berkowitz [185-1] at 4-5.
Defendants initially are allotted no more than two hours and thirty minutes of the total time for
their examination, excluding breaks. The balance of the time – thirty minutes – is left to Plaintiffs
for their examination, if any. If, however, Plaintiffs’ counsel determines after Defendants’ two and
a half hours of examination that he will not be conducting any examination of Legend based upon
Legend’s testimony until that point in time, or that he will not be conducting a trial-ready direct
examination, then Defendants may continue their examination for an additional fifteen minutes. If
Defendants examine Legend for a total of two hours and forty-five minutes, then Defendants must
leave Plaintiff the final fifteen minutes for any examination he wishes to conduct of Legend.5

        Given Legend’s age and documented limitations, the Court also believes it is necessary to
have a neutral person, preferably a former judge, present during his deposition. The parties shall
therefore agree on an appropriate neutral for Legend’s deposition and split the cost of his or her
attendance, as a neutral’s presence will benefit both sides during the deposition of a minor who


5
  The Court has no objection to the parties allocating the final thirty minutes of Legend’s deposition
differently if it is clear that Plaintiffs’ counsel will not be conducting any examination of the witness. If the
parties cannot agree to a different allocation of time, however, then the Court’s allocation will control even
if Plaintiffs’ counsel does not use the final fifteen minutes of the deposition to examine the witness.

                                                       5
    Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 6 of 7 PageID #:1747




has particular sensitivities as outlined by Plaintiffs’ expert. Declaration of Dr. Berkowitz [185-1]
at 4-5. The neutral may, of course, exercise his or her discretion to resolve issues that arise during
the deposition, but all parties retain their right to make or reserve objections under the Federal
Rules and present issues to the Court as necessary, notwithstanding the presence of a neutral at a
deposition. If the parties cannot agree on a neutral, then each side may propose a qualified
individual and the Court will decide.

         La’Niya and E’monie are, in the Court’s view, in a different posture than Legend. La’Niya
is now thirteen years old, and although she has also been diagnosed with PTSD, Plaintiffs’ own
medical expert does not recommend procedural safeguards for La’Niya beyond those that are
already agreed by the parties. Declaration of Dr. Berkowitz [185-3] at 3. (“In my professional
opinion, at this time La’Niya is capable of testifying in a deposition under the following conditions
necessary for her welfare: a. If possible, uniformed police or security should not be present so as
not to trigger a traumatic reaction. Defendant police officers should also not be present. b. La’Niya
should be given the choice of having her mother and/or grandmother present at the deposition in
order to offer emotional support.”). Even more distinguishable from Legend is E’monie, who is
currently fifteen years old and does not have any documented special needs or identified
limitations relevant to his ability to sit for a fulsome deposition.6

        As to La’Niya and E’monie, the parties are limited to a total of five hours for each
deposition, excluding breaks. Defendants are allotted up to four hours to question each witness,
after which Plaintiffs will have one hour to conduct any examination they want to conduct of either
witness. Unlike the situation with Legend, Defendants are limited to the four hours of questioning
provided in this Order even if Plaintiffs’ counsel does not choose to examine the witness during
the depositions, absent agreement of the parties to a different allocation. Under the circumstances,
the Court believes that four hours should be enough time for Defendants to elicit La’Niya’s and
E’monie’s testimony about matters relevant to this case. To be clear and for the avoidance of doubt,
the parties may, by agreement of both sides and the minor witnesses, extend the deposition of
either La’Niya or E’monie beyond the time limits set in this Order or reallocate the time set by the
Court for questioning of either witness. Absent such agreement, however, the time limits set in
this Order for the depositions of La’Niya and E’monie shall stand.




6
  Although Plaintiffs state that E’monie has been diagnosed with PTSD, they have not, as far as the Court
can tell, provided any medical or other evidence in support of this assertion. Plaintiffs’ Motion [185] at 3
(“As the direct result of this conduct, Lakai’ya, Legend, La’niya and E’monie – ages 4, 8, 11 and 13,
respectively, at the time of the incident – now suffer from diagnosed Post-Traumatic Stress Syndrome
(“PTSD”). (Declarations of Dr. Steven Berkowitz Regarding Legend Booth and La’Niya Booth, attached
as Exhibits A and B, ¶ 4 and ¶ 3, respectively).”). Notwithstanding Plaintiffs’ citation to Dr. Berkowitz’s
declarations, Dr. Berkowitz did not propound any information or diagnoses concerning E’monie, nor does
it appear Dr. Berkowitz even had the opportunity to examine him.

                                                     6
   Case: 1:18-cv-07439 Document #: 221 Filed: 09/29/20 Page 7 of 7 PageID #:1748




        Finally, based on the record developed with respect to the pending Motion, the Court is not
convinced that the presence of a neutral is necessary during the depositions of either La’Niya or
E’monie, even though Plaintiffs would like a neutral to be present for those depositions. If
Plaintiffs nevertheless choose to have a neutral present for either deposition, then the Court orders
them to utilize the same neutral selected for Legend’s deposition. Plaintiffs alone will bear the cost
of retaining that individual.

   III.       Conclusion

        The Court expects all parties to conduct their questioning of all three minors with due
consideration of the Court’s priorities and guidelines described above, especially those concerning
the protection of the emotional well-being of the minors. The Court is confident they will do so.
Defendant Officers’ counsel stated during the September 17, 2020 hearing that he understands the
sensitivity of deposing child witnesses and assured the Court that he will not conduct the same
kind of deposition as he would of an adult party opponent. The Court is assuaged not only by this
representation, but also by all counsels’ statements on the record that the depositions of other
minors in similar cases pending in this court involving the same counsel as in this case have
proceeded smoothly.

          It is so ordered.




                                               ___________________________________
                                               Jeffrey T. Gilbert
                                               United States Magistrate Judge


Dated: September 29, 2020




                                                  7
